ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Tech Projects, LLC                            )      ASBCA No. 58789
                                              )
Under RFP Nos. W9 l 24Q-08-T-0003             )
               W9124Q-08-R-0004               )

APPEARANCE FOR THE APPELLANT:                        Joseph E. Schmitz, Esq.
                                                      Schmitz & Socarras LLP
                                                      McLean, VA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Evan C. Williams, JA
                                                      Trial Attorney

          OPINION BY ADMINISTRATIVE JUDGE YOUNGER
ON THE GOVERNMENT'S MOTION TO DISMISS FOR LACK OF JURISDICTION

        The government has filed a motion to dismiss this appeal, stating that the
contracting officer has voluntarily agreed to pay appellant the remaining principal balance
of its claim, plus accrued interest, and hence that the appeal is moot. Appellant has
responded, concurring in the request for dismissal and stipulating to a final non-appealable
order of dismissal. Appellant has further stated that it intends to file an application under
the Equal Access to Justice Act upon dismissal.

       The appeal is accordingly dismissed as moot.

       Dated: 4 March 2016




(Signatures continued)
I concur




Administrative Judge                            Administrative Judge
Acting Chairman                                 Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 58789, Appeal of Tech Projects, LLC,
rendered in conformance with the Board's Charter.

      Dated:




                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2